DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the amendment filed on 1/27/2022 which amended claims 8, 10, 13, and 14. Claims 8-14 are currently pending.  

Response to Arguments
Applicant’s arguments, see page 6, filed 1/27/2022, with respect to the 35 U.S.C. 101 rejections of claims 8-12 and 14 have been fully considered and are persuasive. Specifically, the claims are not directed to a judicial exception as described in MPEP 2106.04 as the claims integrate the judicial exception (see 11/22/2021 Office Action for discussion) into a practical application. The claims recite the estimated intensity of radiation is used to increase a bandwidth of the radiation source, and as noted by Applicant, at least paragraphs [0046]-[0048] of US PGPub 2020/0057386 of the instant application detail that increasing the bandwidth of the measurement radiation leads to increasing the measurement throughput. Thus, the limitation “using the estimated intensity to increase a bandwidth of the radiation source” in claim 8 and the limitation “wherein the estimated intensity of radiation is used to increase a bandwidth of the 


Allowable Subject Matter
Claims 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 8, the prior art of record, either alone or in combination, fails to teach or render obvious determining a wide-band library of integrals of wavelength-dependent reflectivity of the target in a Jones framework over a range of radiation source wavelengths and determining, using the trained wide-band library, an estimated intensity of radiation scattered by the target illuminated by the radiation source, and using the estimated intensity to increase a bandwidth of the radiation source. These limitations in combination with the other limitations of claim 8 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Regarding claim 13, the prior art of record, either alone or in combination, fails to teach or render obvious determining a wide-band library of integrals of wavelength-dependent reflectivity of the target in a Jones framework over a range of radiation source wavelengths; and determining, using the trained wide-band library, an estimated intensity of radiation scattered by the target illuminated by the radiation source. These limitations in combination with the other limitations of claim 13 render the claim non-obvious over the prior art of record.
Regarding claim 14, the prior art of record, either alone or in combination, fails to teach or render obvious determining a wide-band library of integrals of wavelength-dependent reflectivity of the target in a Jones framework over a range of radiation source wavelengths and determining, using the trained wide-band library, an estimated intensity of radiation scattered by the target illuminated by the radiation source, wherein the estimated intensity of radiation is used to increase a bandwidth of the radiation source. These limitations in combination with the other limitations of claim 14 render the claim non-obvious over the prior art of record.
Li et al. (US PGPub 2013/0148130, Li hereinafter) discloses obtaining a library of metrology signal parameters including reflect or reflectivity and discloses wherein the measured diffraction signals are obtained from integrating the intensity of rays around a center wavelength of the measuring device using a Mueller matrix formula (Figs. 1, 2, and 8-11, paras. [0008]-[0009], [0036], [0041], [0045]-[0046], [0054]-[0056], [0058]-[0059], [0063]-[0067], [0074]), discloses a library including a Jones matrix (paras. [0056], [0060], [0063]-[0067], [0072], [0081]), discloses training the wide-band library (Figs. 8-11, para. [0009], [0063]-[0064], [0070]-[0076], the library is used to train a machine learning system), and discloses determining, using the trained wide-band library, an estimated intensity of radiation scattered by the target illuminated by the radiation source (Figs. 1 and 8-11, paras. [0026], [0063]-[0077], a simulated diffraction signal of the sample structure is obtained from the trained machine learning system is used to determine profile parameters of the sample structure). However, Li does not describe or render obvious determining a wide-band library of integrals of wavelength-dependent reflectivity of the target in a Jones framework over a range of radiation source wavelengths.
Kiers et al. (US PGPub 2009/0135424) discloses forming a tool dependent library for the optical system of a metrology system by representing the optical elements using a Jones matrix (Fig. 4, paras. [0052]-[0058]) and determining estimated intensity of radiation scattered by the target illuminated by the radiation source using the library (paras. [0054], [0060]), but Kiers et al. does not describe or suggest determining a wide-band library of integrals of wavelength-dependent reflectivity of the target in a Jones framework over a range of radiation source wavelengths.
Li (US PGPub 2011/0246141) discloses integration of a diffraction signal for a center wavelength of a photometric device for a Muller matrix (paras. [0052]-[0058]), but Li does not describe or render obvious determining a wide-band library of integrals of wavelength-dependent reflectivity of the target in a Jones framework over a range of radiation source wavelengths.
Quintanilha (US PGPub 2017/0357155) discloses using a training set of spectra from real structures and direct measurements of structure parameters or a training set of a library of spectra obtained from modelling to be used with machine learning (paras. [0111], [0113]). Quintanilha does not teach or render obvious determining a wide-band library of integrals of wavelength-dependent reflectivity of the target in a Jones framework over a range of radiation source wavelengths.
Van Beurden (US PGPub 2011/0218289) discloses using a volume integral method including using the reflection coefficient to calculate scattering of a structure and reconstruct CDs (paras. [0085]-[0086], [0101], [0108], [0149]-[0154]), but Van Beurden does not describe or render obvious determining a wide-band library of integrals of wavelength-dependent reflectivity of the target in a Jones framework over a range of radiation source wavelengths.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882